HOTCHKISS, J.
(concurring). If the decision about to be made is good law, then thousands of holders of various forms of income bonds, and of bonds providing for fixed rates of interest, with participation in profits or in assets on dissolution, or in both, will be in jeopardy of having what they bought for obligations being turned into mere certificates of interest. But, as I cannot distinguish'this case from Cass v. Realty Securities Co., 148 App. Div. 96, 132 N. Y. Supp. 1074, I concur in the result.